McFARLAND, J., dissenting.
I dissent, for the reason that in my opinion, the court erred in allowing evidence tending to show specific acts of adultery by the prosecutrix with other men. The general rule undoubtedly is that specific acts cannot be proven for the purpose of impeaching a witness; and I see no force in the reasoning that such acts are admissible because they tend to show that the prosecutrix probably consented at the time of the alleged rape. Such acts were no more admissible than would former assaults on others by a man charged with murder be admissible because they would tend to the probability that the defendant committed the murderous assault charged. In People v. Benson, 6 Cal. 221, 6 Am. Dec. 506, the court was evidently not sure of its position, because, having referred to section 214 of 3 Greenleaf on Evidence, where an exactly opposite rule is declared, and which, as the court say, was probably founded upon Rex v. Hodgson, 1 Russ. & R. 211, and other English cases, it uses this language: “But, admitting the full force *154of the rule in Rex v. Hodgson, supra, still, we are of the opinion that the circumstances of this case modify the rule,” and proceeds to say,in effect,that the prosecutrix in that case being young and ignorant, probably had no general reputation. This reasoning is entirely unsatisfactory to me, and I think that upon principle, and upon the great weight of authority, People v. Benson, supra, should be held as improperly decided. The reason that specific acts cannot be proven, while general reputation may, is as old as the law and founded upon the stable ground that a witness is supposed to be able to maintain his or her general reputation, while witnesses cannot be expected to be able to disprove testimony as to special acts to which their attention had not been called. I think that if counsel for defendant in cases like this are allowed to even ask questions tending to prove that a prosecutrix had sexual intercourse with another man, great injustice and wrong will follow. For this reason I think that the order granting á new trial should be reversed.